DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	Claims 1-7 are presented for examination.

Drawings Objections
2.	The drawing(s) (i.e., Fig. 3) is not of sufficient quality to permit examination. Accordingly, replacement drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to this Office action. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action.
Claim Objections
3.	Claims 1, 3, 4, and 7 are objected to because of the following informalities:  
The element “an user” in line 7 of claim 1 should be “a user”.
Claim 3 recites the limitations: "the user" in line 4, "the sounds" in line 5, “the weighted amount” in line 9, “the stadium” and “the streaming transmission” in line 13.  There are insufficient antecedent basis for those limitations in the claim.
Claim 4 recites “the screens” and “the arena” in line 3.  There are insufficient antecedent basis for those limitations in the claim.
Claim 7 recites “the installation” in line 2.  There is insufficient antecedent basis for this limitation in the claim.



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


4.	Claim 6 and 7 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
The claim(s) 6 and 7 does/do not fall within at least one of the four categories of patent eligible subject matter because “computer program” recited in claim 6 is just limited to a functional descriptive material consist of software per se, instead of being defined as including tangible embodiments (i.e., non-transitory computer readable storage medium, or a memory device. Therefore, the claims are not limited to statutory subject matter.
Claim 7 is also rejected under 35 U.S.C. 101 based on at least virtue of its dependency on claim 6.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.	Claim 3, 5 and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
Claims 3 and 1 fall within two different statutory categories, therefore, method claim 3 cannot depend on system claim 1.
Regarding claim 3, the features: a method comprising: “the user”; “the sounds”, and “an Attack, Decay/Sustain/Release (ADSR) scheme” render the claim indefinite. Although the user; and an Attack, Decay/Sustain/Release (ADSR) scheme can perform the step(s) of the method, they cannot be part of the method.
Element “the sound” in line 12 of the claim 3 renders the claim indefinite because it is not clear which of the sounds in line 5 and/or line 11 it refers to. 
Claims 3 and 5 fall within two different statutory categories, therefore, a mobile device claim 5 cannot depend on a method claim 3.
Claims 6 and 3 fall within two different statutory categories, therefore, a computer program claim 6 cannot depend on a method claim 3.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


6.	Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gardenfors et al (hereafter, “Gardenfors”), US 2014/0254820 A1.


an edge computing system or local server (i.e., event server 226);
back office or cloud server (i.e., a central calendar management server, page 2 paragraph [0018]);
 a web based front office (i.e., web page downloaded is processed by communication subsystem 104, Fig. 1 page 3 paragraph [0038]);
 an external multimedia system including sound and image components (i.e., audio mixer 308 and visualizer 318, Figs 2-3 and page 4 paragraph [0050] and paragraph page 6 [0060]); 
an user's app or website (i.e., program 148, Fig. 1); and 
wherein the edge computing system or local server supports two or more independent sound channels (i.e., provide independent audio channels for combination at the server, page 2 paragraph [0021]) and is configured to generate visual information coherent with the sound output (i.e., an interactive visualization of the audio recording may be generated and provided in conjunction with the audio recording, page 1 paragraph [0015]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gardenfors, in view of Arazi, US 10,467,327 B1.

Regarding claim 2, Gardenfors teaches system, according to claim 1, characterized by the fact that a manual weighted submitter or an automatic weighted submitter is optionally present (i.e., Figs 5 and page 7 paragraph [0076]).
Gardenfors does not each compensate for latency in reactions to specific time crucial events.
Arazi teaches compensate for latency in reactions to specific time crucial events (i.e., abstract).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Gardenfors to comprise a back office or cloud server as taught by Arazi. One would be motivated to do so to provide user responses at high speeds and low latencies (i.e., Arazi, col. 181 lines 33-49).

8.	Claim 3-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gardenfors, in view of Osborne et al (hereafter, “Osborne”), US 2020/0286505 A1.

Regarding claim 3, Gardenfors teaches a method for real-time massive multiplayer online interaction on remote events characterized by using the system as defined in claim 1 and comprising the following steps:
 the user registers to the remote event desired (i.e., mobile device registers for the event, page 6 paragraph [0062]); 
(i.e., audio captured by mobile device(s), page 6 paragraphs [0064]- [0065]); 
an Attack/Decay/Sustain/Release (ADSR) scheme mixes all the sounds related with all user's reactions and gives each sound a volume that combines the weighted amount of each individual reaction from incoming reactions from the users (i.e., server 226 correlates audio recordings occurring simultaneously at the different mobile devices, page 6 paragraphs [0064] and [0068]); and
 the sound is locally placed on different channels on the local server (i.e., provide independent audio channel for combination at the server, page 2 paragraph [0021]) and spatialized through the stadium (i.e., the event is public event  such as convert , a sport event or another public event, users of mobile devices that attend the event, page 2 paragraph [0019]-[0020]) or the sound is added to the streaming transmission of the event that is being broadcasted to the public.
Gardenfors does not explicitly teach the sounds are automatically classified according to the available options.
Osborne teach the sounds are automatically classified according to the available options (i.e., page 1 paragraph [0004]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Gardenfors to automatically classify the sounds according to the available options as taught by Osborne. One would be motivated to do so to allow emotion likely to be triggered by the sound to be predicted (i.e., Osborne, page 1 paragraphs [0007]).

Regarding claim 4, Gardenfors teaches a method, according to claim 3, characterized by the fact that, the information related with all user's reactions further produces visual output coherent with the sound output to feed the screens around the arena in real-time (i.e., page 1 paragraph [0015] and page 2 paragraphs [0019]- [0020])
Regarding claim 5, this claim recites a mobile device or computer apparatus characterized by comprising means adapted to perform one or more steps of the method defined in claim 3, discussed above, same rationale of rejections is applied.
Regarding claim 6, this claim recites a computer program, characterized by comprising instructions to provide that a mobile device or a computer apparatus executes the steps of the method defined in claim 3, discussed above, same rationale of rejections is applied.

Regarding claim 7, Gardenfors teaches a reading means for mobile device or computer apparatus characterized by comprising the installation of a computer program, as defined in claim 6 (i.e., Fig. 1).

9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to OANH DUONG whose telephone number is (571)272-3983. The examiner can normally be reached Max Flex Mon-Fri 6:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wing Chan can be reached on (571)272-7493. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/OANH DUONG/Primary Examiner, Art Unit 2441